DETAILED ACTION
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2. 	The foreign priority claim filed on 09/27/21 was not entered because the PCT application is improperly listed in the Foreign Priority section of the ADS (and hence the bid sheet).
3. 	The ADS amendment/correction filed 12/22/21 to correct the Foreign Priority Information of the ADS that was filed on 09/27/21 have been placed of record in the file. The PCT referenced in the Domestic Benefit was erroneously also listed in the Foreign Priority Information. Therefore, there is no Foreign Priority document.
4. 	Claims 1-20 are allowed.
 5. 	The following is an examiner's statement of reasons for allowance: The cited art taken either singly or in combination with other prior arts fails to anticipate or fairly suggest the limitations which the Applicant claims in independent claims 1, 8, and 15, in a manner which would warrant a rejection under 35 U.S.C. § 102 or 35 U.S.C. § 103, especially when these limitations are considered within the specific combination claimed.
Kim et al. (9,653,430), which is considered to be the closest prior art to the subject matters of claims 1-20, discloses (See Specifically Figs. 1-4 and the associated description) a semiconductor device, the device comprising: a first level (311) overlaid by a first memory level (100a) (See Fig. 3A), wherein said first memory level (100a) comprises a first thinned single crystal substrate (111) (See Figs. 1H and 2A); a second memory level (200a), said second memory level (200a) disposed on top of said first memory level (100a) (Figs. 1H and 2A), wherein said second memory level (200a) comprises a second thinned single crystal substrate (211) (Figs. 1H and 2A); and another memory level (100a) disposed on top of said second memory level (200a), wherein said another memory level is bonded to said second 
Kim et al., however, fail to teach, among others, at least: a memory control level disposed on top of the second memory level, as recited in each of independent claims 1, 8, and 15; and these features could not easily be conceived of even by a person skilled in the art in the light of the features disclosed in the cited prior arts.
Since claims 2-7, 9-14, and 16-20, depend either on claims 1, 8, or 15, they are also allowed.
6. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN C THAI whose telephone number is 571-272-1935.  The examiner can normally be reached on 8:00 AM - 4:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C. Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-




/LUAN C THAI/
Primary Examiner
Art Unit 2891 
January 4, 2022